673 S.E.2d 127 (2009)
Joseph HORRY, Jr.
v.
David H. WOODBURY, Individually and as the Executor of the Estate of Ruth N. Horry.
No. 198A08.
Supreme Court of North Carolina.
February 6, 2009.
Brady, Nordgren, Morton & Malone, PLLC, by Travis K. Morton, Raleigh, for plaintiff-appellant.
Hedrick Murray Bryson Kennett Mauch & Connor, PLLC, by Josiah S. Murray, III, Durham, for defendant-appellee.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.